Dismissed and Memorandum Opinion filed February 5, 2009







Dismissed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00692-CV
____________
 
JAY KENNEDY,
Appellant
 
V.
 
ANGELA M. JOHNSON,
Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
892382
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed July 15, 2008.  The clerk=s record was filed on December 19,
2008.  




Appellee has filed a motion to dismiss, claiming that we
lack jurisdiction because the order appellant is appealing is a non-appealable
order denying a motion to recuse.  Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  An order denying a
motion to recuse may be appealed as part of the appeal from the final judgment
or, in some cases, the party may be entitled to mandamus relief.  See In re
Union Pac. Resources Co., 969 S.W.2d 427, 428-29 (Tex. 1998).  
Appellant responded to the motion to dismiss by filing a
motion to strike the motion to dismiss and a motion for sanctions.  Appellant
contends appellee filed her motion while the case was abated.  Appellant=s response fails to demonstrate that
this court has jurisdiction over the appeal.  We deny appellant=s motions to strike and for
sanctions.
Appellee=s motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan.